Honorabla Y. C. smith
County Attorney
Boaqu* county
hridian,    Texas



                                  Upinion hubar O-5546
                                  RaL Ho9 ohe Boa.rd oi Bohool
                                        Trurteba or a Rural Ii:@%
                                        %ahool Dlatwlab legally  pa9
                                        trRVeliQ$    BXQbZi8rO   Of   it8
                                        supoointandent lmourred     for
                                        purpoaaa    na~easary in the
                                        eo na u
                                              o or t
                                                   th e
                                                      lq hQOl?
te saknowled~;ttreceipt    nf yaw lrrttffr in reply    to our rsqueat for
furthor informtim,      vnri hav~r m&tat&d   you;a ln~uiry  aa ea to uauke
the guortlon raad a8 follows:
“Y&y Ma Rasrd of dwo1        Yhateau of a Uur8Z. thigh Yahw1 Ulatrfot
lq*lly  pay travel(i6-i~ sxyaams of its uuperlatmdent     tnaurrsd for
purposea noaesaary in the aonduct of t&e #ohool?’
iieplying to the fomgo~ng,     we yuot6 pcra#eph      2 OS Article      2827.
rkloh reada aa follcwaz
“Xmal mhool fmd8 fram diotr%ot taxes, tuition Isea of pup218
not entitled    tat Me tu%tion and other loeel amwmm #my bo used
for the g u r p o a ealnuaerrted for Z%trcerand oouuty f'uadr and for
purobaalng appli4naos and auppliacr , for the Qayl@#nt es lnsuranoe
premiuma,    janltorr a,nd other ompf~yefs, for buyIn& arhwl altea,
buying, buildi%       and ropbirlng    aud ~rentlng  sob001 Heuser, and fer
other purposw neoasrary in tke oonduat of tha publio school8 to be
determined by the ,Foard oP ‘Wustew,           the moomats and vouoharr for
uounty diatrieta to bs approved by the aounlp ruporintandant~ pro-
vided, that rhasr tha state avollable          adoe   fund in any olt~ OP
dlatriot   is aufilclont     to mscllnteln thv aohaolo thetwoS in any 960
for 4t Ieme lighght;month8 , Wad 10oVr 4 8WQb8,            au#h Sua'ph8 My  be
expanded for the ,purpoeaa wntioned          heroin.   Aeta 1905, p. 263;
hto 1919, p. 189."
Paws the rarogoing    it will be swm that tha trwtoaa       of 4 rural
high s&o01 diasrlot     may pay the travelin&    axpe.naea of it8
superintendent   if the Board of Trustees    of’ t&e dArtHot    duternfnea
that aaae were Pncurrod for purpoaasl neoeaaar9 in she aoxkduoti of
Zta aahools.


Anrmvrod   Soot.    22. lQ&l